DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 11, 2021.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea of generating wakeup message. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims directed to an abstract idea of generating wakeup message. The claim is drawn to process/apparatus (a series of steps or acts) that similar to an idea ‘Of itself such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper’.
The claim does not require that the method be implemented by a particular machine. The method does not require a particular transformation of a particular article. There is not transformation of a physical objects or data into a different state or thing. This generating wakeup message is similar to delivering user-selected media content to a portable devices found by the courts to be abstract idea (Affinity Labs of Tex., LLC v. Amazon.com Inc., 120 USPQ2d 1210 (Fed. Cir. 2016)); encoding and decoding image data found by the courts to be abstract idea (RecogniCorp, LLC v. Nintendo Co., 122 USPQ2d 1377 (Fed. Cir. 2017));  and also displaying certain results of the collection and analysis found by the courts to be abstract idea (Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).

This judicial exception is not integrated into a practical application because claims broadly recites the result (generating wakeup message and broadcast the message), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).
The claims recite a Judicial exception relating to “generating a wakeup message, along with generic voice recognition to recognize a wakeup instruction and a generic processor that simply used as tool to implement the abstract idea”. Here the claims do not change the underlying or other technology, rather the claimed techniques playing using processor as pedagogical tool. The claimed additional elements—processor —“merely use a computer as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018- 2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”).
Accordingly, claims 7-10 and 17-20 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the .. . judicial exception.” Id. at 54.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic processor which perform generic voice recognition for wake up an electronic device. The claim amounts to no more than generate a wakeup message. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing generic voice recognition for wake up an electronic device, and there is no “inventive concept” generating a wakeup message using processor well- understood, routine, and conventional activities commonly used in industry of voice recognition, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation of
additional steps, such as performing discreate cosine transformation and mfcc; segmenting voice data; even though additional limitations may narrow scope
of claims. The claim as a whole does not amount to significantly more than the abstract
idea itself. Accordingly, claims 7-10 and 17-20, are ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravindran et al. (US 10,373,630).
As per claim 7, Ravindran discloses, a device wakeup method, applied to a second electronic device, comprising: 
collecting voice data, and recognizing the voice data to generate recognized voice information (col. 6, lines 37-55, Fig. 4, element 111); 
matching the recognized voice information in a voice instruction database (col. 6, lines 37-55, key phrase detection 406 is when score matching, Fig. 4, element 112); 
in response to determining that the recognized voice information is matched with a wakeup instruction, calling the wakeup instruction to wake up a first electronic device (col. 6, lines 26-36), and performing Mel-frequency cepstral coefficient (MFCC) extraction on the voice data to acquire an MFCC of the voice data (col. 6, lines 56-63); and 
generating a wakeup message, and broadcasting the wakeup message through a communication interface, the wakeup message comprising the MFCC of the voice data (col. 6, line 56-col. 7, line 8).  
As per claim 8, Ravindran discloses, wherein performing the MFCC extraction on the voice data to acquire the MFCC of the voice data comprises: compensating a high-frequency part in the voice data to improve a resolution of the high-frequency part; dividing the compensated voice data into voice data segments according to a set time length; multiplying each of the voice data segments and a set Hamming window function to form a windowed voice data segment; 26performing Fourier transform on the windowed voice data segment to obtain a spectrum of the windowed voice data segment; filtering the spectrum through a Mel-scale filter formed by T triangular bandpass filters, and calculating a logarithm of the filtered spectrum to obtain logarithmic energy of each output, a value range of T being 20 to 30; and performing discrete cosine transform (DCT) on the logarithm to obtain the MFCC of the voice data (col. 3, line 40-col. 4, line 6).  

As per claim 9, Ravindran discloses, wherein dividing the compensated voice data into the voice data segments according to the set time length comprises: dividing the compensated voice data into multiple voice data segments according to a first set time length, a first voice data segment and a second voice data segment that are adjacent in the multiple voice data segments having an overlapping voice segment of a second set time length and a value range of a ratio of the second set time length to the first set time length being 1/3 to 2/3 (col. 4, lines 64-67). 

As per claims 17-19, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 7-9, because corresponding claims have similar limitans.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US 10,373,630) as applied to claims 7 and 17 above, and further in view of Well-known prior art. 
Ravindran does not explicitly discloses, after it is determined that the recognized voice information is matched with the wakeup instruction, further comprising: in response to determining that a present state is an awakened state, discarding the recognized voice information, and not calling the wakeup instruction. Official Notice is taken on this well-known feature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching in the invention of Ravindran because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  



Allowable Subject Matter
Claims 1-6 and 11-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the applicant discloses a device wakeup method/apparatus, applied in first electronic device. The prior art of record fails to teach or fairly suggest the claimed combinations of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dadu et al. (US 9,445,209) discloses, mechanism and apparatus for seamless voice wake and speaker verification.
Zhang et al. (CN 104978507) discloses, a intelligent logging evaluation expert system identity authentication method based on voiceprint recognition. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
October 7, 2022								

/ABUL K AZAD/Primary Examiner, Art Unit 2656